Citation Nr: 0119896	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  97-24 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation from an original claim 
for service connection for post-traumatic stress disorder 
(PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


REMAND

The veteran had active duty from March 1962 to March 1968.

This matter first came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, in which service connection for 

PTSD was granted and assigned a 30 percent rating, effective 
as of September 16, 1996.  In a June 1998 rating decision, 
the RO increased the rating for this disorder to 50 percent, 
again effective as of September 16, 1996.  In September 2000, 
pursuant to a Joint Motion for Remand, the United States 
Court of Appeals for Veterans Claims (Court) promulgated an 
Order whereby the issue listed above was vacated and remanded 
to the Board for further action.

A review of the veteran's claims folder reveals that he was 
most recently examined by VA for compensation and pension 
purposes in November 1998, with additional treatment accorded 
him by VA in January 1999.  The Board is of the opinion that 
the report of a more contemporaneous examination, whereby the 
currently degree of severity of his PTSD is ascertained, 
would be helpful.  In that regard, the Board takes note of 
the pleadings submitted by the veteran's representative, 
whereby any additional assistance or case development in 
conjunction with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), is 
waived.  The Board finds, however, that the evidence 
currently of record, to include a February 2001 statement 
from a private physician, does not provide a sufficient basis 
for determining whether increased compensation for the 
veteran's PTSD is appropriate, particularly in view of the 
fact that the provisions of Fenderson v. West, 12 Vet. 
App. 119 (1999), whereby "staged" ratings can be assigned 
pursuant to an award of service connection based on an 
original claim therefor, are for application.  VA has a duty 
under the new statute to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).  In this 
instance, the Board will not "waive" that obligation.

In addition, procedural concerns must be addressed.  With 
regard to the veteran's claim for an increased disability 
rating for PTSD, the RO has assigned an effective date of 
September 16, 1996, for the award of service connection, and 
(subsequently) a 50 percent disability rating, for that 
disorder.  However, during the pendency of the veteran's 
appeal, the criteria for evaluating mental disorders were 
amended, effective as of November 7, 1996.  See 61 FR 52700, 
Oct. 8, 1996.  The Court has 

held that, for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  In 
view of the fact that the benefits that are the subject of 
this appeal were assigned as of September 16, 1996, VA is 
obligated to evaluate the veteran's symptomatology pursuant 
to both the criteria in effect prior to November 7, 1996, and 
the criteria in effect subsequent to that date, to determine 
which may be more favorable to the veteran.  Review of the 
RO's December 1996 rating decision, and the statement of the 
case issued in May 1997, shows that no such evaluation was 
performed.  Such evaluation must be undertaken prior to 
further appellate review of this claim by the Board.

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD since 
November 1998.  After securing any 
necessary releases, the RO should obtain 
any and all such records.

2.  Thereafter, the veteran should be 
afforded a VA PTSD examination in order 
to ascertain the current level of 
impairment resulting therefrom.  The 
veteran's claims folder should be made 
available to the examiner for review 
before the examination, and the examiner 
should indicate on the examination report 
that such review was accomplished.  All 
tests indicated should be performed at 
this time, and all findings, and the 
reasons therefor, should be set forth in 
a clear, logical and legible manner 

on the examination report.  The 
examiner's findings should include a 
Global Assessment of Functioning (GAF) 
score.

3.  If any development undertaken 
pursuant to information or releases 
provided by the veteran is unsuccessful, 
the RO should undertake appropriate 
notification action, to include notifying 
the veteran of what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)).  The RO will also 
review the claims file and ensure that no 
other notification or development action 
in addition to that directed above is 
required by VCAA.  If further action is 
required, the RO is to undertake such 
action before further adjudication of the 
claim.

4.  Following completion of the above, 
the RO should review the claim, and 
determine whether an increased rating for 
PTSD can now be granted.  This review 
should also consider the veteran's claim 
under both the criteria in effect prior 
to November 7, 1996, and as of that date, 
giving due consideration as to whether 
staged ratings are indicated in 
accordance with Fenderson, supra.  If the 
decision remains in any manner adverse to 
the veteran, he and his attorney should 
be provided with a supplemental statement 
of the case (SSOC), and an appropriate 
period of time within which to respond 
thereto.  This SSOC should include the 
regulations that were in effect prior to 
November 7, 1996, with regard to 

the evaluation of service-connected 
mental disorders.  The case should then 
be returned to the Board for further 
consideration, as warranted.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is advised that failure to report for a scheduled 
VA examination without demonstrated good cause may result in 
adverse action with regard to his claim, to include the 
possible denial thereof.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for 

Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).





